DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 7/29/21 and the amendment of claims has been entered.  Claims 5 and 11 have been amended, claim 8 has been cancelled. 

Status of the Claims
Applicant’s election without traverse of Group II, drawn to a method for reducing tumor burden, claimed in claims 5-14 was previously acknowledged. 
Claims 1-4 and 15-18 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 5-7 and 9-14 read on the elected Group II and are under consideration. 
	
Claim Rejections-Withdrawn
The rejection of claims 5-14 under 35 U.S.C. 103 as being unpatentable over Watjen et al. (“Enniatins A1, B and B1 from endophytic strain of Fusarium tricinctum induce apoptotic cell death in H4IIE hepatoma cells accompanied by inhibition of ERK phosphorylation”; Mol. Nutr. Food Res. 2009, 53, 431-440) in view of RxList (<https://www.rxlist.com/cytoxan-drug.htm>; 6/13/13, previously presented) and Walter et al. (“Single-dose cyclophosphamide synergized with immune responses to the renal cell cancer vaccine IMA901”; OncoImmunology 2:1, e22246, Jan. 2013) is withdrawn due to amendment of the claims.  

Response to Arguments
Applicant’s arguments with respect to the rejection above have been considered but are moot because the rejection have been withdrawn.  

		Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 claims 5-7 and 9-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing cancer cells in breast cancer tumors, hepatoma, gliomas, lymphoma and leukemia with EnnA, but does not reasonably provide enablement for reducing cancer cells in a subject having a Hsp90 dependent cancer with EnnA in combination with single dose of a potentiating agent, chemotherapeutic agent or both is maintained and extended to NEW claim 21.  This rejection has been modified. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];

8. the quantity of experimentation necessary to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
Claim 5 is drawn to a method of reducing cancer cells in a subject in a subject having a Hsp90 dependent cancer, comprising administering to the subject an effective amount of a composition consisting of EnnA and a single dose of a potentiating agent, chemotherapeutic agent of both to inhibit a Hsp90 machine without inducing an extensive cellular stress response. 
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 5 is drawn to reducing cancer cells in Hsp90 cancers with an effective amount of EnnA in combination with a chemotherapeutic agent, a potentiating agent or both to inhibit an Hsp90 machine without inducing an extensive cellular stress response. 

(3) The state of the prior art and (5) The predictability or unpredictability of the art
 The instant application is enabling for reducing cancer cells in breast cancer, hepatoma, and glioma, leukemia and lymphoma with EnnA. However, the limitation “reducing cancer cells in Hsp90 cancers” does not limit the cancer type. Barrot et al. (Hsp90, an unlikely ally in the war on cancer”; FEBS Journal; 280(2013) 1381-1395) 
The National Cancer Institute (<https://training.seer.cancer.gov/disease/categories/tumors.html> 4/26/2020) lists different tumors categorized by the different body tissue types giving rise to the tumors. For example, there are connective tissue tumors, muscle, neuronal, gonadal, blood and lymphoid cell tumors. Connective tissue tumors include bone, lipoma etc. Therefore, there are large number of different types of tumors that have different etiologies and pathologies. 
The National Cancer Institute teaches a type of Endothelium and Mesothelium cancer includes Mesothelioma. The Merck Manual (<https://www.merckmanuals.com/professional/pulmonary-disorders/environmental-pulmonary-diseases/mesothelioma> 4/26/2020) teaches that the prognosis for mesothelioma remains incurable and long-term survival is uncommon. The Merck Manual teaches that no surgery to remove pleura, ipsilateral lung combined with chemotherapy or radiation may be considered, but does not substantially change prognosis or survival time. The Merck Manual teaches that treatment is supportive and chemotherapy for tumor shrinkage. The Merck Manual teaches combination chemotherapy with pemetrexed and cisplatin reduced tumor burden and prolonged survival by 3 months compared cisplatin alone. 

Therefore, the different types of cancers are treated very differently. There was no single agent or regimen of treatment found that was able to treat all types of cancers. Solarova et al. (“Hsp90 inhibitor as a sensitizer of cancer cells to different therapies (Review) International Journal of Oncology 46: 907-926:2015) discloses that 17-AAG (inhibits Hsp90) was effective in some cancers but not all cancers as well. For example, Table I discloses that 17-AAG has no response in treatment of cell or papillary renal cell carcinoma or melanoma. Therefore, inhibition of the Hsp90 machine was not effective in all cancer cells.
Therefore, the state of the art is that inhibition of the Hsp90 machine would not treat all cancers. It would be highly unpredictable given what is known in the prior art that the claimed agents would be able to treat all Hsp90 cancers. 
The prior art previously presented (Final rejection mailed 9/30/20) teaches the potential treatment of hepatoma and glioma. The prior art of Watjen et al. teach that EnnA administered to hepatoma and glioma cell lines reduced viability and increased cell death. 

It is noted that the pharmaceutical and biological arts are generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming.  Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for reducing tumor burden in a subject, it would be highly unpredictable given the knowledge in the art and the breadth of the claims to determine if EnnA in combination with a potentiating agent or a chemotherapeutic agent would be capable of reducing tumor burden in all cancers.

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art is high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential treatment of breast cancer. Applicants provide in vitro and in vivo data showing EnnA reduced tumor burden in a breast cancer model (Ex. 2-5). In contrast, the applicant provides little in way of direction or guidance regarding reducing tumor burden of other cancer types. 


 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive and unduly burdensome in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure; specifically, the instant claims are for reducing cancer cells in an Hsp90 dependent cancer with EnnA and a chemotherapeutic/potentiating agent, but the specification, prior art or instant disclosure does not provide support for this. 
In conclusion, the instant application is enabled for reducing breast cancer tumor, hepatoma, glioma leukemia and lymphoma with EnnA and a single dose of a potentiating/chemotherapeutic agent, but is not enabled for reducing cancer cells in all Hsp90 dependent cancers and would impose an undue burden on the artisan to 
Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive. Applicants argue that claim 5 was amended to reducing cancer in a subject having an Hsp90 dependent cancer. Applicants argue that the specification provides evidence for reducing tumor burden or cancer by inhibiting the Hsp90 machine in breast cancer, hepatoma and glioma and the Declaration discloses potential treatment of leukemia and Burkett’s lymphoma. 
This argument is not persuasive for the reasons presented above. In particular, all cells express Hsp90 and “Hsp90 dependent cancers” is not a term of the art. All cells, including healthy and cancerous cells express Hsp90 and therefore the limitation does not limit the cancers to any specific types. The amount of experimentation needed to treat all cancers will be extensive and unduly burdensome in view of the lack of guidance by the inventor and prior art. MPEP 2164.01 states: The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In the instant case, the experimentation needed to test if EnnA in combination with any potentiating agent or chemotherapeutic agent or combination thereof is extensive. The number of tumor types is extensive as is the number of chemotherapeutic agents and 
For the reasons presented above, the rejection is maintained. 

Response to Amendment
The Declaration under 37 CFR 1.132 filed 7/29/21 is insufficient to overcome the scope of enablement rejection as set forth in the last Office action. The Applicants provide data to support treatment of leukemia and lymphoma with EnnA. However, the data is not supportive of treatment of all Hsp90 dependent cancers for the reasons presented in the scope of enablement rejection and the “Response to Arguments” section. 
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As indicated above, the claims are enabled for treatment of breast cancer, leukemia, lymphoma, glioma and hepatoma. There is no art that teaches or suggests treatment of the above cancers with the agents of claim 5. In particular, the art is silent regarding treating of the cancers with EnnA at 
Conclusion
Claims 5-7, 9-14 and 21 are rejected.  Claims 19-20 are objected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /TARA L MARTINEZ/ Patent Examiner, Art Unit 1654                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654